Citation Nr: 1636101	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-34 475	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the tibial plateau with degenerative joint disease of the left knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to March 2009. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was remanded by the Board in March 2014.  

Subsequent to the March 2014 remand, the service connected left knee disability at issue was recharacterized by the RO as listed on the Title Page.  See September 29, 2014 Rating Decision.  Also subsequent to this remand, the RO granted a separate 10 rating for left knee instability.  Id.  The propriety of this rating is not the subject of this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A recent decision by the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for knee pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As no such contemporaneous findings are of record, to include the reports from the July 2014 VA examination of the left knee conducted pursuant to the Board's March 2014 remand, the AOJ will be requested to afford the Veteran a VA examination of his knees that includes the findings required by Correia.  Such is also in accord with argument presented by the Veteran's representative in his August 2016 brief to the Board, wherein in he indicated that the Veteran's left knee disability had worsened since the July 2014 VA examination, and referenced Court decisions holding that when a Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629,632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 (1992).

In addition, while the Board's March 2014 remand directed the AOJ to adjudicate the matter of the extension of a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence following December 2011 left knee surgery, such was not accomplished.  Accordingly, as the Board is required to insure compliance with the instructions of it remands, the AOJ upon remand will again be requested to adjudicate this matter.  Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, while the AOJ, as requested in the March 2014 remand, contacted Tuckahoe Orthopedics in May 2014 in attempt to obtain treatment records, the remand specified that records dated from January 2012 from this facility were to be requested.  The May 2014 request from the AOJ did not include this specification, and the record does not reflect the receipt of any additional treatment reports from Tuckahoe Orthopaedics that were not already of record.  As such, the AOJ upon remand will be directed to again contact Tuckahoe Orthopedics and request any additional relevant treatment records dated from January 2012 that may be available.  Id.; 38 C.F.R. § 3.159(e)(2) (2015). 3

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct the appropriate action to obtain records of treatment for a left knee disability from Tuckahoe Orthopaedics dated from January 2012 through the present.  All efforts to obtain these records must be documented in the claims file.

2.  Arrange for a VA examination to determine the nature, severity, and extent of his current pathology associated with the service connected left knee disability at issue in this appeal.  The electronic record, to include a copy of this claims file, should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knee should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional limitations resulting from the service connected left knee disability, to include the occupational impacts of this disability.   

3.  After completion of the above, the AOJ should re-adjudicate the claim, including consideration of the extension of a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence following the December 2011 left knee surgery.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the September 2014 supplemental statement of the case After the Veteran is given opportunity to respond, the case shall be returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




